                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 1 of 9 Page ID #:1




                                     1   LOKER LAW, APC
                                     2   Matthew M. Loker, Esq. (279939)
                                         matt@loker.law
                                     3   1303 East Grand Avenue, Suite 101
                                     4   Arroyo Grande, CA 93420
                                         Telephone: (805) 994-0177
                                     5   Facsimile: (805) 994-0197
                                     6
                                         Attorney for Plaintiff,
                                     7   Michele Feldman
                                     8
                                                            UNITED STATES DISTRICT COURT
                                     9                     CENTRAL DISTRICT OF CALIFORNIA
                                    10
                                    11                                         Case No.:
                                         MICHELE FELDMAN,
1303 EAST GRAND AVENUE, SUITE 101




                                    12                Plaintiff,               COMPLAINT FOR DAMAGES
     ARROYO GRANDE, CA 93420




                                                                               FOR VIOLATIONS OF:
                                    13                         v.
         LOKER LAW, APC




                                    14                                         I.    ROSENTHAL FAIR DEBT
                                         COX COMMUNICATIONS,                         COLLECTION PRACTICES
                                    15
                                         INC.                                        ACT; AND,
                                    16
                                                      Defendant.               II.   CALIFORNIA IDENTITY
                                    17
                                                                                     THEFT ACT
                                    18
                                    19
                                                                               JURY TRIAL DEMANDED

                                    20
                                    21
                                    22

                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                         CASE NO.:                                         Feldman v. Cox Communications, Inc.
                                                                       COMPLAINT
                                             Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 2 of 9 Page ID #:2




                                     1                                          INTRODUCTION
                                     2   1.      The California legislature has determined that the banking and credit system
                                     3           and grantors of credit to consumers are dependent upon the collection of just
                                     4           and owing debts and that unfair or deceptive collection practices undermine the
                                     5           public confidence that is essential to the continued functioning of the banking
                                     6           and credit system and sound extensions of credit to consumers. The Legislature
                                     7           has further determined that there is a need to ensure that debt collectors exercise
                                     8           this responsibility with fairness, honesty, and due regard for the debtor’s rights
                                     9           and that debt collectors must be prohibited from engaging in unfair or deceptive
1303 EAST GRAND AVENUE, SUITE 101




                                    10           acts or practices.1
     ARROYO GRANDE, CA 93420




                                    11   2.      In enacting the California’s Identity Theft Act, Cal. Civ. Code §§1798.92 et
         LOKER LAW, APC




                                    12           seq. (“CITA”), the California Legislature found that the right to privacy was
                                    13           being threatened by the indiscriminate collection, maintenance, and
                                    14           dissemination of personal information. Accordingly, CITA was enacted to
                                    15           combat the lack of effective laws and legal remedies in place. To protect the
                                    16           privacy of individuals, it is necessary that the maintenance and dissemination
                                    17           of personal information be subject to strict limits. Cal. Civ. Code §1798.1(a),
                                    18           (c).
                                    19   3.      MICHELE FELDMAN (“Plaintiff”), by Plaintiff’s attorneys, brings this action
                                    20           to challenge the actions of COX COMMUNICATIONS, INC. (“Defendant”)
                                    21           with regard to attempts by Defendant to unlawfully and abusively collect a
                                    22           fraudulent debts from Plaintiff and this conduct caused Plaintiff damages.
                                    23
                                         4.      Plaintiff makes these allegations on information and belief, with the exception
                                    24
                                                 of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                                    25
                                                 Plaintiff alleges on personal knowledge.
                                    26

                                    27
                                         1
                                             Cal. Civ. Code §§ 1788.1 (a)-(b)
                                    28
                                              CASE NO.:                              1 OF 8       Feldman v. Cox Communications, Inc.
                                                                                COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 3 of 9 Page ID #:3




                                     1   5.     While many violations are described below with specificity, this Complaint
                                     2          alleges violations of the statute cited in its entirety.
                                     3   6.     Unless otherwise stated, all the conduct engaged in by Defendant took place in
                                     4          California.
                                     5   7.     Any violations by each Defendant were knowing, willful, and intentional, and
                                     6          Defendant did not maintain procedures reasonably adapted to avoid any such
                                     7          violation.
                                     8   8.     Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                                     9          includes all agents, employees, officers, members, directors, heirs, successors,
1303 EAST GRAND AVENUE, SUITE 101




                                    10          assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
     ARROYO GRANDE, CA 93420




                                    11          Defendant’s named.
         LOKER LAW, APC




                                    12                                   JURISDICTION AND VENUE
                                    13   9.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1332 since Plaintiff, a
                                    14          citizen of the State of California, seeks more than $75,000, exclusive of interest
                                    15          and costs, from Defendant, a citizen of the State of Georgia.
                                    16   10. This action arises out of Defendant’s violations of (i) the Rosenthal Fair Debt
                                    17          Collection Practices Act, Cal. Civ. Code § 1788, et seq. (“RFDCPA”); and, (ii)
                                    18          California Identity Theft Act, Cal. Civ. Code § 1798.82, et seq. (“CITA”).
                                    19   11. Because Defendant conducts business within the State of California, personal
                                    20          jurisdiction is established.
                                    21   12. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
                                    22          Plaintiff resides in Ventura County; (ii) the conduct complained of herein
                                    23
                                                occurred within this judicial district; and, (iii) Defendant conducted business
                                    24
                                                within this judicial district at all times relevant.
                                    25
                                    26

                                    27
                                    28
                                              CASE NO.:                             2 OF 8         Feldman v. Cox Communications, Inc.
                                                                               COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 4 of 9 Page ID #:4




                                     1                                          PARTIES
                                     2   13. Plaintiff is a natural person who resides in Thousand Oaks, California, from
                                     3        whom various entities sought to collect consumer debts which were alleged to
                                     4        be due and owing from Plaintiff.
                                     5   14. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code
                                     6        § 1785.3(c).
                                     7   15. Plaintiff is a “Victim of Identity Theft” as that term is defined by Cal. Civ. Code
                                     8        § 1798.82(d).
                                     9   16. Defendant is communications company located in the State of Georgia.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   17. Defendant is also a “claimant” as that term is defined by California Civil Code
     ARROYO GRANDE, CA 93420




                                    11        § 1798.92(a).
         LOKER LAW, APC




                                    12   18. Defendant in the ordinary course of business, regularly, on behalf of themselves
                                    13        or others, engages in “debt collection” as that term is defined by California Civil
                                    14        Code § 1788.2(b), and is therefore a “debt collector” as that term is defined by
                                    15        California Civil Code § 1788.2(c).
                                    16   19. This action arises out of a “debt” as that term is defined by Cal. Civ. Code §
                                    17        1788.2(d) that was incurred as a result of a “consumer credit transaction” as
                                    18        defined by Cal. Civ. Code § 1788.2(e).
                                    19                              FACTUAL ALLEGATIONS
                                    20   20. At all times relevant, Plaintiff is an individual residing within the State of
                                    21        California.
                                    22   21. Unfortunately, Plaintiff recently learned that Plaintiff was the victim of identity
                                    23
                                              theft regarding multiple debts.
                                    24
                                         22. Plaintiff has since engaged in multiple rounds of disputes with these entities
                                    25
                                              and continually provided unrebutted evidence that Plaintiff was the victim of
                                    26
                                              identity theft.
                                    27
                                    28
                                           CASE NO.:                            3 OF 8         Feldman v. Cox Communications, Inc.
                                                                           COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 5 of 9 Page ID #:5




                                     1   23. In support of Plaintiff’s disputes, Plaintiff obtained a police report from the
                                     2       Ventura County Sheriff’s Office on March 25, 2019.
                                     3   24. Said Police Report stated the basis for Plaintiff’s belief that Plaintiff is the
                                     4       victim of identity theft and noted that the fraud was incurred in connection with
                                     5       an address in North Las Vegas, NV; a place where Plaintiff has never lived.
                                     6   25. In addition, Plaintiff also noted that the fraudulent accounts were opened in her
                                     7       maiden name, Weiner, long after she stopped using said name.
                                     8   26. Plaintiff also obtained an Identity Theft Report from the Federal Trade
                                     9       Commission on April 1, 2021 in furtherance of her disputes.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   27. Plaintiff was almost entirely successful in resolving these accounts as the
     ARROYO GRANDE, CA 93420




                                    11       investigations from the respective entities uncovered obvious indicia of
         LOKER LAW, APC




                                    12       fraudulent activity.
                                    13   28. Specifically, T-Mobile closed a fraudulent account via written communication
                                    14       dated April 6, 2021.
                                    15   29. First Premier Bank absolved Plaintiff of a fraudulent account via written
                                    16       communication dated April 8, 2021.
                                    17   30. Following receipt of various disputes, Defendant asked that Credit Management
                                    18       L.P. (“Credit Management”) engage in collection efforts towards Plaintiff
                                    19       regarding the fraud.
                                    20   31. Plaintiff then provided Credit Management with substantiating documentation
                                    21       to again prove Plaintiff was not responsible for the fraudulent account.
                                    22   32. Credit Management, Defendant’s own agent, honored Plaintiff’s fraud disputes
                                    23
                                             via written communication dated April 21, 2021.
                                    24
                                         33. Defendant; however, has received the more information out any of these entities
                                    25
                                             but continues to refuse to absolve Plaintiff of the fraud even after Credit
                                    26
                                             Management returned the debt to Defendant.
                                    27
                                    28
                                           CASE NO.:                           4 OF 8        Feldman v. Cox Communications, Inc.
                                                                          COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 6 of 9 Page ID #:6




                                     1   34. Plaintiff has even noted that the address associated with Defendant’s fraud was
                                     2       also utilized in connection with the other fraudulent accounts.
                                     3   35. To date, Defendant continues to hold Plaintiff responsible for said fraud.
                                     4   36. Defendant’s investigation was unreasonable.
                                     5   37. More specifically, Defendant should have discovered from its own records,
                                     6       including Plaintiff’s formal dispute, that the debt it sought to recover from
                                     7       Plaintiff was fraudulent since Plaintiff provided information showing where
                                     8       Plaintiff actually lived at the time the accounts were fraudulently obtained in
                                     9       her name.
1303 EAST GRAND AVENUE, SUITE 101




                                    10   38. Plaintiff contends that it was unreasonable for Defendant to not contact Plaintiff
     ARROYO GRANDE, CA 93420




                                    11       for further information if needed; to not contact the Police Department; and, to
         LOKER LAW, APC




                                    12       not conduct a simple inquiry regarding Plaintiff’s name and/or location at the
                                    13       time the accounts were opened.
                                    14   39. The unreasonableness of these investigations is further established by the fact
                                    15       each of the other claimants independently concluded that Plaintiff was the
                                    16       victim of identity theft based upon even less information than what Defendant
                                    17       received.
                                    18   40. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e by using false,
                                    19       deceptive, and misleading representations in connection with the collection of
                                    20       Plaintiff’s alleged debt. This section is incorporated into the RFDCPA through
                                    21       Cal. Civ. Code § 1788.17; thus, the Furnishers violated Cal. Civ. Code §
                                    22       1788.17.
                                    23
                                         41. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e(2)(A) by
                                    24
                                             falsely representing the character, amount, and legal status of the fraudulent
                                    25
                                             debt in connection with the collection of the fraudulent debt from Plaintiff. This
                                    26
                                             section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                                    27
                                             thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                    28
                                           CASE NO.:                           5 OF 8        Feldman v. Cox Communications, Inc.
                                                                          COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 7 of 9 Page ID #:7




                                     1   42. Through this conduct, the Furnishers violated 15 U.S.C. § 1692e(10) by using
                                     2       false representations and deceptive means to collect the fraudulent debt from
                                     3       Plaintiff. This section is incorporated into the RFDCPA through Cal. Civ. Code
                                     4       § 1788.17; thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                     5   43. Through this conduct, the Furnishers violated 15 U.S.C. § 1692f by using unfair
                                     6       and unconscionable means to collect the fraudulent debt from Plaintiff. This
                                     7       section is incorporated into the RFDCPA through Cal. Civ. Code § 1788.17;
                                     8       thus, the Furnishers violated Cal. Civ. Code § 1788.17.
                                     9   44. Through this conduct, the Furnishers violated 15 U.S.C. § 1692f(1) by
1303 EAST GRAND AVENUE, SUITE 101




                                    10       collecting an amount not expressly authorized by the agreement creating the
     ARROYO GRANDE, CA 93420




                                    11       debt or permitted by law. This section is incorporated into the RFDCPA
         LOKER LAW, APC




                                    12       through Cal. Civ. Code § 1788.17; thus, the Furnishers violated Cal. Civ. Code
                                    13       § 1788.17.
                                    14   45. Through this conduct, Defendant violated Cal Civ. Code § 1798.93.
                                    15   46. Since Plaintiff’s efforts to be absolved of the fraudulent debts were
                                    16       unsuccessful, Plaintiff was required to bring this action to finally resolve
                                    17       Plaintiff’s remaining disputes.
                                    18                 CAUSES OF ACTION CLAIMED BY PLAINTIFF
                                    19                                         COUNT I
                                    20        VIOLATION OF THE ROSENTHAL FAIR DEBT COLLECTION
                                    21                                  PRACTICES ACT
                                    22                    CAL. CIV. CODE §§ 1788-1788.32 (RFDCPA)
                                    23
                                                                [AGAINST ALL DEFENDANTS]
                                    24
                                         47. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    25
                                             as though fully stated herein.
                                    26

                                    27
                                    28
                                           CASE NO.:                           6 OF 8        Feldman v. Cox Communications, Inc.
                                                                          COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 8 of 9 Page ID #:8




                                     1   48. The foregoing acts and omissions constitute numerous and multiple violations
                                     2       of the RFDCPA.
                                     3   49. As a result of each and every violation of the RFDCPA, Plaintiff is entitled to
                                     4       any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory damages
                                     5       for a knowing or willful violation in the amount up to $1,000.00 pursuant to
                                     6       Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs pursuant
                                     7       to Cal. Civ. Code § 1788.30(c) from the Furnishers.
                                     8                                        COUNT II
                                     9           VIOLATIONS OF CALIFORNIA’S IDENTITY THEFT ACT
1303 EAST GRAND AVENUE, SUITE 101




                                    10                           CAL. CIV. CODE § 1798.92-1798.97
     ARROYO GRANDE, CA 93420




                                    11                           [AGAINST ALL DEFENDANTS]
         LOKER LAW, APC




                                    12   50. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                                    13       as though fully stated herein.
                                    14   51. The foregoing acts and omissions constitute numerous and multiple violations
                                    15       of the Cal. Civ. Code § 1798.92, including but not limited to each and every
                                    16       one of the above-cited provisions of Cal. Civ. Code § 1798.92.
                                    17   52. As a result of each and every violation of Cal. Civ. Code § 1798.92, Plaintiff is
                                    18       entitled to any actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5); a
                                    19       civil penalty in an amount up to $30,000.00 pursuant to Cal. Civ. Code §
                                    20       1798.93(c)(6); costs pursuant to Cal. Civ. Code § 1798.93(c)(5), attorney’s fees
                                    21       and costs pursuant to Cal. Civ. Code § 1798.93(c)(5) and any equitable relief
                                    22       the Court deems appropriate pursuant to Cal. Civ. Code § 1798.93(c)(5).
                                    23
                                                                      PRAYER FOR RELIEF
                                    24
                                         WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:
                                    25
                                              • An award of actual damages, in an amount to be determined at trial,
                                    26
                                                 pursuant to Cal. Civ. Code § 1788.30(a), against each named Defendant
                                    27
                                                 individually;
                                    28
                                           CASE NO.:                           7 OF 8        Feldman v. Cox Communications, Inc.
                                                                          COMPLAINT
                                          Case 2:21-cv-05432-SB-JC Document 1 Filed 07/05/21 Page 9 of 9 Page ID #:9




                                     1
                                     2        • An award of statutory damages of $1,000.00, pursuant to Cal. Civ. Code §
                                     3           1788.30(b), against Defendant;
                                     4        • An award of costs of litigation and reasonable attorney’s fees, pursuant to
                                     5           Cal. Civ. Code § 1788.30(c), against Defendant;
                                     6
                                              • An award of actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5);
                                     7
                                              • A civil penalty in an amount up to $30,000.00 pursuant to Cal. Civ. Code
                                     8
                                                 § 1798.93(c)(6);
                                     9
                                              • Attorneys’ fees and costs pursuant to Cal. Civ. Code § 1798.93(c)(5),
1303 EAST GRAND AVENUE, SUITE 101




                                    10
                                              • Any equitable relief the Court deems appropriate pursuant to Cal. Civ.
     ARROYO GRANDE, CA 93420




                                    11
                                                 Code § 1798.93(c)(5); and,
         LOKER LAW, APC




                                    12
                                              • Any and all other relief the Court deems just and proper.
                                    13
                                                                         TRIAL BY JURY
                                    14
                                         53. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                    15
                                             America, Plaintiff is entitled to, and demands, a trial by jury.
                                    16
                                    17
                                    18   Dated: July 5, 2021                                          Respectfully submitted,

                                    19
                                    20                                                                   LOKER LAW, APC

                                    21                                                     By: ___/s/ Matthew M. Loker___
                                    22                                                           MATTHEW M. LOKER, ESQ.
                                                                                                  ATTORNEY FOR PLAINTIFF
                                    23
                                    24
                                    25
                                    26

                                    27
                                    28
                                           CASE NO.:                           8 OF 8        Feldman v. Cox Communications, Inc.
                                                                          COMPLAINT
